Case 2:18-cv-03347-CCC-MF Document 69 Filed 11/19/18 Page 1 of 3 PageID: 1285




                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEW JERSEY

                                                                 )
  AMGENINC.and
                                                                 )
  AMGEN MANUFACTURING LIMITED,
                                                                 )
                                 Plaintiffs,

          V.
                                                                 )        C.A. No. 2:18-cv-03347-CCC-Mf
                                                                 )
  ADELLO BIOLOGICS, LLC,                                         )       AMENDED SCHEDULING                    ORDER

  AMNEAL PHARMACEUTICALS,                        uc,
  and AMNEAL PHARMACEUTICALS, INC.

                                 Defendants.                     )

         THIS MATTER                   having come before the Court upon the application of Defendants


  Amneal Pharmaceuticals, LLC and Amneal Pharmaceuticals, Inc. (collectively “Amneal”); on


  consent of Amgen Inc., Amgen Manufacturing Limited (collectively “Amgen”) and Adello


  Biologics, LLC (“Adello”); and for good cause having been shown:


                      IT IS on this            day of November, 201$,


         ORDERED THAT                   the June 22, 201$ Scheduling Order is amended as follows:


         1.           Amneal’s fed. R. Civ P. 26 initial disclosures are to be served by                 12/10/2018.

         2.           Amneal’s         non-infringement    contentions        and   related     document       production


  required under L. Pat.         R.   3.2A shall be served by    12/21/2018.

         3.          Amneal’s invalidity contentions and related document production required under


 L. Pat. R.    3.3   and   3.4   shall be served by   12/21/2018.

         4.          Amgen’s          response to     Amneal’s       invalidity   contentions    shall    be   served by


 01/14/2019.

         5.          The parties shall exchange proposed terms for claim construction by                   01/22/2019.
Case 2:18-cv-03347-CCC-MF Document 69 Filed 11/19/18 Page 2 of 3 PageID: 1286




         6.      The   Parties   shall   simultaneously exchange     preliminary proposed      claim

  constructions and supporting intrinsic and extrinsic evidence, in accordance with L. Pat. R. 4.2(a)

  and (b) by 02/05/2019.

         7.      The Parties shall exchange intrinsic and extrinsic evidence that each party intends

  to rely upon to oppose other party’s proposed construction by 02/19/2019.

         8.      The Parties shall Meet-and-Confer to narrow the issues and to finalize preparation

  of a Joint Claim Construction and Prehearing Statement no later than 02/25/2019.

         9.      A Joint Claim Construction and Prehearing Statement shall be submitted no later

  than 03/04/2019.

         10.     The Parties shall substantially complete document production by 03/18/20 19.

          11.    The Parties shall complete all discovery relating to claim construction, including

  any depositions with respect to claim construction of any witnesses, other than experts, identified

  in the Preliminary Claim Construction Statement or Joint Claim Construction and Prehearing

  Statement no later than 03/25/2019.

          12.    The Parties shall file their opening Markrnan briefs and any evidence supporting

  claim construction, including experts’ certifications or declarations in accordance with L. Pat. R.

  4.5(a) by 04/08/2019.

          13.    Any discovery from an expert witness who submitted a certification or declaration

  in accordance with L. Pat. R. 4.5(b) shall be concluded by 05/06/2019.

          14.    The Parties shall file responding Markman briefs and any evidence supporting

  claim construction, including any responding experts’ certifications or declarations, in

  accordance with L. Pat. R. 4.5(c), by 06/3/2019.
Case 2:18-cv-03347-CCC-MF Document 69 Filed 11/19/18 Page 3 of 3 PageID: 1287




         15.     The Parties shall confer in accordance with L. Pat. R. 4.6 to propose to the Court a

 schedule for a Claim Construction Hearing, to the extent the parties or the Court believe a

 hearing is necessary, by 06/10/2019.

         16.     Completion of all fact discovery shall conclude by 08/16/2019. Requests for

  additional time to conduct discovery will be considered under the “good cause” standard of Rule

  16.

          17.    All expert reports on behalf of the party having the burden of proof on the issue

  shall be delivered by 09/06/2019.

          18.    Except as modified herein, the June 22, 2018 Scheduling Order remains in full

  force and effect.




                                                       SO ORDERED:




                                                       HON.     ARK FALK, US.M.J.
